NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 16, 2018 
                                Decided January 22, 2018 
                                              
                                         Before 
 
                      FRANK H. EASTERBROOK, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
                       
                      DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐4049 
 
UNITED STATES OF AMERICA,                     Appeal from the United States District 
      Plaintiff‐Appellee,                     Court for the Northern District of Indiana, 
                                              Hammond Division. 
                                               
      v.                                      No. 2:14‐CR‐00034 
                                               
DECARLOS FRAZIER,                             Joseph S. Van Bokkelen, 
      Defendant‐Appellant.                    Judge. 
 
                                       O R D E R 

       A jury found Decarlos Frazier guilty of illegally possessing a firearm, 18 U.S.C. 
§ 922(g)(1). Because of his three prior convictions in Illinois for robbery, aggravated 
robbery, and armed robbery, 720 ILCS 5/18‐1(a), (b); 720 ILCS 5/18‐2, the district court 
sentenced him to 15 years’ imprisonment, the mandatory minimum under the Armed 
Career Criminal Act (ACCA), 18 U.S.C § 924(e)(1). Frazier appeals, and his counsel 
moves to withdraw under Anders v. California, 386 U.S. 738 (1967). Frazier opposes the 
motion. See CIR. R. 51(b). Counsel’s brief explains the nature of the case and considers 
issues that an appeal of this kind might be expected to involve. Because the analysis in 
 
No. 16‐4049                                                                          Page 2 
 
the brief appears to be thorough, we limit our review to the subjects counsel discusses 
and the arguments in Frazier’s response. See United States v. Bey, 748 F.3d 774, 776 
(7th Cir. 2014). 

       Counsel first considers challenging the sufficiency of the evidence. This 
argument would present a high hurdle, which requires a showing that, when the record 
is viewed in the light most favorable to the government, there is no evidence from 
which a jury could find the essential elements of the crime beyond a reasonable doubt. 
See United States v. Sewell, 780 F.3d 839, 847 (7th Cir. 2015). To convict Frazier under 
§ 922(g)(1), the government needed to prove only that Frazier had possessed a firearm 
(Frazier stipulated to the other elements). See Sewell, 780 F.3d at 847. At trial Officer 
Miguel Pena testified that he had seen Frazier hide a revolver that police later 
recovered. We agree with counsel that it would be frivolous to contest the jury’s 
assessment of Pena’s credibility. See id. 

        Counsel next considers two issues—the adequacy of the jury instructions and 
Frazier’s status as an armed career criminal under the ACCA—that counsel believes 
were waived in the district court and thus would be frivolous to raise on appeal. We 
will find an argument waived “if a party knowingly decided not to raise an argument as 
opposed to negligently failed to raise it.” United States v. Waldrip, 859 F.3d 446, 449 
(7th Cir. 2017). Frazier and the government agreed before trial to a set of jury 
instructions that the district court adopted. Before charging the jury, the judge 
confirmed with Frazier’s attorney that he was not seeking additional instructions and 
then verified with Frazier directly that he had no objections to the instructions.   

        Similarly, though Frazier initially had objected to the proposition that he was 
subject to a sentencing enhancement under § 924(e), in his sentencing memorandum he 
later conceded that he “appeared to be an armed career criminal based on his 
convictions.” At the sentencing hearing, the judge confirmed with both Frazier and his 
counsel that Frazier intended to withdraw the objection. Frazier said, “yes, I agree” 
when asked about the withdrawal. Because these intentional waivers preclude judicial 
review “by extinguishing the error,” United States v. Burns, 843 F.3d 679, 685 (7th Cir. 
2016), we agree that it would be frivolous to pursue either argument on appeal. 

      Frazier contends in his response that he may seek plain‐error review of his 
armed‐career‐criminal status, despite the waiver. But plain‐error review applies only to 
arguments that have been negligently forfeited, not those that have been intentionally 
waived. See Molina‐Martinez v. United States, 136 S. Ct. 1338, 1343 (2016) (noting that, for 
 
No. 16‐4049                                                                           Page 3 
 
plain‐error review, “[f]irst, there must be an error that has not been intentionally 
relinquished or abandoned”); United States v. Butler, 777 F.3d 382, 386–87 (7th Cir. 2015). 
And given that Frazier withdrew his objection to being sentenced as an armed
career criminal, it would also be frivolous to contest the mandatory‐minimum, 15‐year 
sentence that resulted. See United States v. Moody, 770 F.3d 577, 580 (7th Cir. 2014) (“[A] 
district court may not disregard a minimum sentence required by statute.”). 

        We note that we rejected the argument Frazier proposes making—that the 
Illinois robbery statute does not categorically define a violent felony for ACCA 
purposes—in United States v. Dickerson, 901 F.2d 579, 584 (7th Cir. 1990), and have so far 
rejected one attempt, like Frazier’s, to persuade us to overrule that precedent, 
see Van Sach v. United States, No. 17‐1824, 2017 WL 4842617, at *1 (7th Cir. Sept. 1, 2017) 
(nonprecedential decision); see also United States v. Chagoya‐Morales, 859 F.3d 411, 422 
(7th Cir. 2017) (concluding Illinois aggravated robbery is a crime of violence under 
U.S.S.G. § 2L1.2). We are aware of other pending cases that present the issue of whether 
Dickerson should be revisited in light of Curtis Johnson v. United States, 559 U.S. 133 
(2010), and we express no opinion on their potential merit. The same argument would 
have been available to Frazier were it not for his waiver, but as it stands, we need not 
decide if counsel should be compelled to raise the argument that applicable precedent 
should be overruled. 

       Finally, counsel rightly concludes that any possible ineffective assistance of 
counsel claim (Frazier says the withdrawal of the objection to the ACCA enhancement 
was a mistake) is best saved for collateral attack so that Frazier may develop a more 
thorough evidentiary record. See Massaro v. United States, 538 U.S. 500, 504–05 (2003); 
United States v. Flores, 739 F.3d 337, 341 (7th Cir. 2014). 

       Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.